TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 9, 2018



                                      NO. 03-18-00648-CR


                                Michael Keith Keyes, Appellant

                                                v.

                                  The State of Texas, Appellee


           APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
        DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE TOTH



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.